Case: 10-40886     Document: 00511602227         Page: 1     Date Filed: 09/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 14, 2011
                                     No. 10-40886
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

GEORGE JACKSON,

                                                  Plaintiff - Appellant

v.

CHARLES HARRIS,

                                                  Defendant - Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:09-CV-122


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        George Jackson, Texas prisoner # 1354074, filed the instant 42 U.S.C.
§ 1983 suit pro se based on events arising from a parole interview in which
Jackson was questioned about a detainer filed against him by the Sheriff’s Office
of Natchitoches Parish, Louisiana.             Jackson appeals the order awarding
summary judgment in favor of Charles Harris, the parole officer who conducted
the interview.      According to Jackson, Harris unlawfully investigated rape
allegations against Jackson arising in Natchitoches Parish and violated

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40886    Document: 00511602227       Page: 2   Date Filed: 09/14/2011

                                   No. 10-40886

Jackson’s constitutional privacy rights by disclosing his health records and
parole file to a detective in Natchitoches Parish.
      Jackson does not brief any argument regarding the claims in his complaint
that Harris improperly classified him as a sex offender and acted with deliberate
indifference by discussing Jackson’s rape allegations with an inmate. Jackson
has thus abandoned those claims. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      We review the grant of a motion for summary judgment de novo, applying
the same standards as the district court. Dillon v. Rogers, 596 F.3d 260, 266
(5th Cir. 2010). “The court shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “[T]he party
moving for summary judgment must demonstrate the absence of a genuine issue
of material fact, but need not negate the elements of the nonmovant’s case.”
Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (internal
quotation marks, emphasis, and citation omitted). If the moving party meets
this initial burden, then the burden shifts to the nonmovant to set forth specific
evidence to support his claims. Duffie v. United States, 600 F.3d 362, 371 (5th
Cir.), cert. denied, 131 S. Ct. 355 (2010). All facts and inferences are construed
in the light most favorable to the nonmoving party when reviewing grants of
motions for summary judgment. Dillon, 596 F.3d at 266.
      “The doctrine of qualified immunity shields a government official from civil
liability for damages based upon the performance of discretionary functions.”
Hampton v. Oktibbeha County Sheriff Dep’t, 480 F.3d 358, 363 (5th Cir. 2007).
“To determine whether a defendant is entitled to qualified immunity, this court
engages in a two-pronged analysis, inquiring (1) whether the plaintiff has
alleged a violation of a constitutional right and, if so, (2) whether the defendant’s
behavior was objectively reasonable under clearly established law at the time
the conduct occurred.” Id. To show that a government official’s conduct was not

                                         2
   Case: 10-40886    Document: 00511602227      Page: 3    Date Filed: 09/14/2011

                                  No. 10-40886

objectively reasonable, “[t]he contours of the right must be sufficiently clear that
a reasonable official would understand that what he is doing violates that right.”
Id. “If the plaintiff fails to state a constitutional claim or if the defendant’s
conduct was objectively reasonable under clearly established law, then the
government official is entitled to qualified immunity.” Id.
      Jackson contends that Harris investigated the Natchitoches rape charge
and sought a confession to that charge unlawfully because Harris acted
coercively and without authority; did not advise Jackson of his rights under
Miranda v. Arizona, 384 U.S. 436, 444 (1966); and did not allow Jackson to have
an attorney present. Jackson’s allegations indicate that he denied the rape
allegations during his interview with Harris, refused to sign the confession
requested by Harris, was told by Harris to leave the interview after refusing to
talk to Harris further, and has not been to trial on the rape allegations. His
claim regarding Miranda does not amount to a cognizable constitutional
violation under § 1983 because Jackson made no statement that was introduced
in an incriminating manner. See Chavez v. Martinez, 538 U.S. 760, 769 (2003);
Collier v. Montgomery, 569 F.3d 214, 219 (5th Cir. 2009).
      Jackson’s allegations further indicate that he had not yet been informed
of, arrested for, or indicted on the Natchitoches rape allegations at the time
Harris interviewed him about the allegations. Accordingly, he has not shown
that Harris’s alleged refusal to allow the presence of a lawyer was objectively
unreasonable under clearly established law. See Hampton, 480 F.3d at 363;
Arrington v. County of Dallas, 970 F.2d 1441, 1445-46 (5th Cir. 1992).
Regarding Jackson’s contention that Harris acted coercively, mere verbal abuse,
threatening language, and gestures do not amount to a constitutional violation.
See Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993). Jackson’s allegations
are insufficient to overcome Harris’s qualified immunity. See Hampton, 480
F.3d at 363.



                                         3
  Case: 10-40886    Document: 00511602227      Page: 4   Date Filed: 09/14/2011

                                 No. 10-40886

      With respect to Jackson’s contention that Harris violated his constitutional
privacy rights by disclosing his confidential records to the detective in
Natchitoches Parish investigating the rape allegations against Jackson, Jackson
has failed to show that Harris’s conduct was not objectively reasonable under
clearly established law. See TEX. GOV’T CODE § 508.313(c)(4), (d)(1); Hampton,
480 F.3d at 363.
      AFFIRMED.




                                        4